    Case 18-40752           Doc 79       Filed 05/09/21 Entered 05/09/21 23:35:26                  Desc Imaged
                                        Certificate of Notice Page 1 of 3

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MINNESOTA




In re:
MARK E HERMAN                                                                                       Case No: 18−40752

Debtor(s)                                                                                                Chapter 7 Case




                                            Notice of Filing of Transcript
                                and of Deadlines Related to Restriction and Redaction



A transcript of the proceeding held on was filed on 5/3/21. The following deadlines apply:
The parties have until 5/10/21 to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 5/24/21.

If a request for redaction is filed, the redacted transcript is due 6/3/21.

If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 8/2/21 unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber Neil K. Johnson
Reporting Agency − Neil K. Johnson 651−681−8550 or you may view the document at the clerk's office public
terminal.



Dated: 5/7/21                                                  Lori Vosejpka
                                                               Clerk, United States Bankruptcy Court



                                                               By: Kathy
                                                               Deputy Clerk




mnbntrdl 10/16
           Case 18-40752                 Doc 79         Filed 05/09/21 Entered 05/09/21 23:35:26                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                    District of Minnesota
In re:                                                                                                                  Case No. 18-40752-KHS
MARK E HERMAN                                                                                                           Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0864-4                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 07, 2021                                                Form ID: mnbntrdl                                                          Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.

##                Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                  the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                  undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 09, 2021:
Recip ID                 Recipient Name and Address
db                     + MARK E HERMAN, 1820 GIRARD AVENUE SOUTH, Minneapolis, MN 55403-2943
aty                    + Manty & Associates, P.A., 150 South Fifth Street, Suite 3125, Minneapolis, MN 55402-4221
intp                   + Brigadoon, LLC., Wilford Geske & Cook, P.A., 7616 Currell Blvd, Suite 200, Woodbury, MN 55125-2296
intp                     Hennepin County Attorney's Office, Hennepin County Attorney's Office, A-2000 Government Center, 300 South Sixth Street,
                         Minneapolis, MN 55487-0200
intp                   + Roberta Herman, c/o Winthrop & Weinstine, P.A. (AMH), 225 South Sixth Street, Suite 3500, Minneapolis, MN 55402-4629

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
intp              ##            Amber Senn, 1400 Lincoln Avenue South, Minneapolis, MN 55403-2803

TOTAL: 0 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 09, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 7, 2021 at the address(es) listed below:
Name                               Email Address
Alexander M Hagstrom
                                   on behalf of Interested Party Roberta Herman AHagstrom@winthrop.com rtri@winthrop.com

Colin Kreuziger
          Case 18-40752        Doc 79        Filed 05/09/21 Entered 05/09/21 23:35:26                                    Desc Imaged
                                            Certificate of Notice Page 3 of 3
District/off: 0864-4                                       User: admin                                                           Page 2 of 2
Date Rcvd: May 07, 2021                                    Form ID: mnbntrdl                                                    Total Noticed: 5
                          on behalf of Plaintiff James L. Snyder Colin.Kreuziger@usdoj.gov Nissa.L.Atkinson@usdoj.gov;Bethany.Sibenaller@usdoj.gov

Manty & Associates PA
                          on behalf of Trustee Nauni Jo Manty ecf@mantylaw.com

Mary F. Sieling
                          on behalf of Trustee Nauni Jo Manty mary@mantylaw.com erica@mantylaw.com;krisann@mantylaw.com

Mary F. Sieling
                          on behalf of Plaintiff Nauni Jo Manty Trustee mary@mantylaw.com, erica@mantylaw.com;krisann@mantylaw.com

Matthew R. Burton
                          on behalf of Interested Party Amber Senn mburton@morrisonsund.com sduever@morrisonsund.com

Matthew R. Burton
                          on behalf of Defendant Numeric Trading Company mburton@morrisonsund.com sduever@morrisonsund.com

Matthew R. Burton
                          on behalf of Defendant Amber Senn mburton@morrisonsund.com sduever@morrisonsund.com

Nauni Jo Manty
                          on behalf of Trustee Nauni Jo Manty ecf@mantylaw.com mn12@ecfcbis.com

Nauni Jo Manty
                          ecf@mantylaw.com mn12@ecfcbis.com

Orin J. Kipp
                          on behalf of Interested Party Brigadoon LLC. okipp@wgcmn.com,
                          okipp@wgcmn.com;dkbenson@wgcmn.com;lfrancis@wgcmn.com;lgustafson@wgcmn.com;jockwig@wgcmn.com;dmckinnon@
                          wgcmn.com

Peter G Economou
                          on behalf of Interested Party Roberta Herman peconomou@winthrop.com skuechle@winthrop.com;revans@winthrop.com

Randall Smith
                          on behalf of Debtor 1 MARK E HERMAN randallsmithlaw@comcast.net

Rebecca S. Holschuh
                          on behalf of Interested Party Hennepin County Attorney's Office rebecca.holschuh@hennepin.us
                          suzanne.ryan@hennepin.us;gina.braaten@hennepin.us

Scott R. Carlson
                          on behalf of Debtor 1 MARK E HERMAN scott@srcarlsonlaw.com ddewing@fundgroups.com

US Trustee
                          ustpregion12.mn.ecf@usdoj.gov


TOTAL: 16
